Exhibit 99.2 Condensed Interim Financial Statements For the three months ended March 31, 2011 Balance Sheet Unaudited (amounts in thousands of Canadian dollars) March 31,2011 December 31,2010 January 1,2010 ASSETS Current assets Cash and cash equivalents $ $ $ Trade and other receivables Inventory Interest reserve account - Non-current assets Property, plant and equipment (note 5) Exploration and evaluation assets (note 5) Interest reserve account - TOTAL ASSETS $ $ $ LIABILITIES Current liabilities Trade payables and accrued liabilities (note 6) $ $ $ Derivative instrument (note 10b) Short-term revolving credit facility (note 7) - - Non-current liabilities Long-term debt (note 7) Finance leases Decommissioning liabilities (note 8) TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Contributed surplus Deficit ) ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ See accompanying notes to the interim financial statements and going concern uncertainty note 2. OPTI CANADA INC. – 2 – 2 Statement of Comprehensive Loss Three months ended March 31, 2011 and 2010 Unaudited (amounts in thousands of Canadian dollars, except per share amounts) Petroleum sales $ $ Power sales Royalties ) ) Revenue Expenses Operating costs Diluent and feedstock purchases Transportation and marketing General and administrative Derivative instruments loss (note 10b) Foreign exchange translation gain ) ) Depletion and depreciation Borrowing costs (note 9) Loss before taxes ) ) Deferred income tax - - Net and comprehensive loss $ ) $ ) Loss per share, basic and diluted $ ) $ ) See accompanying notes to the interim financial statements OPTI CANADA INC. – 3 – 2 Statement of Changes in Equity Unaudited (amounts in thousands of Canadian dollars) Share capital Contributed Surplus Deficit Total Equity Balance – January 1, 2010 $ $ $ ) $ Net and comprehensive loss - - ) ) Stock based compensation expense - - Balance at March 31, 2010 $ $ $ ) $ Balance – January 1, 2011 $ $ $ ) $ Net and comprehensive loss - - ) ) Stock based compensation expense - - Balance at March 31, 2011 $ $ $ ) $ See accompanying notes to the interim financial statements OPTI CANADA INC. – 4 – 2 Statement of Cash Flows Three months ended March 31, 2011 and 2010 Unaudited (amounts in thousands of Canadian dollars) Cash provided by (used in): Operating activities Net loss $ ) $ ) Items not affecting cash Depletion and depreciation Non-cash borrowing costs ) Stock-based compensation expense Derivative instruments unrealized loss Foreign exchange translation gain ) Cash interest received Abandonment costs incurred ) - Changes in items of working capital Trade and other receivables ) ) Inventory ) ) Trade payables and accrued liabilities Net cash generated by operating activities ) Financing activities Increase in revolving credit facility - Cash borrowing costs paid ) ) Decrease in interest reserve account - Decrease in principal portion of finance lease ) ) Net cash generated by financing activities ) Investing activities Property, plant and equipment additions ) ) Exploration and evaluation asset additions ) ) Net cash used by investing activities ) ) Effect of exchange rate changes on cash and cash equivalents held in foreign currency ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ See accompanying notes to the interim financial statements OPTI CANADA INC. – 5 – 2 OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 1. GENERAL INFORMATION OPTI Canada Inc. (OPTI) is a public Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI is incorporated and domiciled in Canada, and the address of its registered office is at 555 4th Ave SW Calgary, Alberta.OPTI’s primary activity is a 35% working interest in the Long Lake Project (the Project).The initial development consists of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility that uses OPTI's proprietary OrCrudeTM process and commercially available hydrocracking and gasification technologies. 2.GOING CONCERN Since inception, the Company has incurred significant losses from operations and negative cash flows from operating activities and as at March 31, 2011, a working capital deficiency of $57 million and an accumulated deficit of $980 million.OPTI has significant debt, as outlined in note 7, and contractual commitments that will necessitate cash outflows.OPTI has limited financial resources and significant levels of fixed costs in terms of our interest payments and the majority of our operating costs.Based on our current balance of cash and cash equivalents, achieving bitumen production improving from current levels, extending our foreign exchange derivative instruments, and access to and extension of our revolving credit facility, among other factors, we expect to have sufficient financial resources to meet our financial obligations for 12 months. Failure to improve bitumen production levels, extend our foreign exchange derivative instruments and extend our revolving credit facility, are the primary risks to our liquidity. Many of these factors are outside of the control of management. OPTI may require funding from capital markets or alternative sources. These factors create significant doubt about OPTI’s ability to continue as a going concern and therefore OPTI may be unable to realize its assets and discharge its liabilities in the normal course of operations.OPTI’s board of directors initiated a process to explore strategic alternatives to address the Company’s overall leverage position in 2009.OPTI has expanded it strategic alternatives to include seeking advice on capital structure adjustments and there can be no assurance that OPTI will be successful in these activities. The financial statements have been prepared on the basis that OPTI will continue to operate as a going concern.The financial statements do not reflect adjustments in the carrying values of assets and liabilities, revenue or expenses and the classification used on the balance sheets that would be necessary if the going concern assumption was not appropriate.Such adjustments would be material. 3.BASIS OF PREPARATION, ADOPTION OF IFRS AND STATEMENT OF COMPLIANCE On February 13, 2008 the CICA Accounting Standards Board announced that Canadian public reporting issuers will be required to report under International Financial Reporting Standards (IFRS) effective for years beginning on or after January 1, 2011. These interim financial statements, including comparatives, have been prepared in accordance with IFRS applicable to the preparation of interim financial statements including International Accounting Standard (IAS) 34 “Interim Financial Reporting” and IFRS 1 “First-time Adoption of IFRS”.The disclosures regarding the transition to IFRS are included in note 12, which includes the impact on OPTI’s reported financial position, financial performance and cash flows, including the nature and effect of significant changes in accounting policies from those used in OPTI’s financial statements for the year ended December 31, 2010.Subject to certain transition elections taken and disclosed in note 12, OPTI has consistently applied the same accounting policies in its opening IFRS balance sheet at January 1, 2010 and throughout all periods presented, as if these policies had always been in effect.OPTI previously prepared its annual and interim financial statements under Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants (Canadian GAAP).In these interim financial statements, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS. OPTI CANADA INC. – 6 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 3. BASIS OF PREPARATION, ADOPTION OF IFRS AND STATEMENT OF COMPLIANCE (CONTINUED) The policies applied in these interim financial statements are based on IFRS issued and outstanding as of April 26, 2011, the date the Board of Directors approved the statements.Any subsequent changes to IFRS that are given effect to OPTI’s annual financial statements for the year ended December 31, 2011 could result in restatement of these interim financial statements, including the transition adjustments described in note 12. The interim financial statements should be read in conjunction with OPTI’s Canadian GAAP annual financial statements for the year ended December 31, 2010.Note 12 discloses information on the transition to IFRS effective for the year ended December 31, 2010 that is material to the understanding of these interim financial statements. 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a) Basis of measurement The interim financial statements have been prepared under the historical cost method, except for the revaluation of certain financial assets and financial liabilities to fair value, including derivative instruments. b) Cash and cash equivalents Cash and cash equivalents include cash, bankers’ acceptances, term deposits and bankers’ deposit notes that are highly liquid instruments that carry terms less than 91 days at the date of purchase. c) Trade and other receivables If applicable, an allowance for doubtful accounts is recorded to provide for specific doubtful receivables. Trade and other receivable also include deposits and prepaid expenses that are short term. d) Inventory Inventory consists of materials, supplies and volumes of Premium Sweet Crude (PSCTM) that are recorded at the lower of the weighted average cost and net realizable value.Net realizable value is the estimated selling price in the ordinary course of business, less applicable variable selling expenses. e) Interest reserve account Cash is considered to be restricted when its availability is limited to a specified purpose. OPTI’s interest reserve account is restricted cash required to fund the US$300 million First lien notes anticipated interest payments to maturity in August 2013. The current portion of the Interest reserve account represents interest payments due within 12 months. f) Property, plant and equipment and exploration and evaluation assets (i) Exploration and evaluation assets Exploration and evaluation (E&E) assets include land acquisition costs, geological and geophysical costs, exploratory drilling, directly attributable expenses and activities relating to evaluating the technical feasibility and commercial viability of our resources. E&E costs are capitalized and are not depleted until such time as the exploration phase is complete and technical feasibility and commercial viability of extracting the mineral resource has been demonstrated.Technical feasibility and commercial viability is demonstrated when proven reserves are determined to exist along with sanctioning of a project by our Board of Directors.Once demonstrated, E&E assets are tested for impairment in accordance with IAS 36 “Impairment of Assets” and transferred to property, plant and equipment (PP&E), and further development costs are capitalized to PP&E.E&E assets are also tested for impairment in accordance with IAS 36 if facts and circumstances suggest that the carrying amount exceeds the recoverable amount.If it is determined OPTI CANADA INC. – 7 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) that technical feasibility and commercial viability has not been achieved in relation to a property, the resulting loss is included in the statement of loss and comprehensive loss. Pre-license costs, defined as those costs incurred before the legal right to explore has been acquired, are expensed in the period in which they are incurred. Exploration and evaluation costs of a type that are not sufficiently closely related to a specificmineral resource to support capitalization are also expensed in the period in which they areincurred. (ii) Property, plant and equipment Property, plant and equipment (PP&E) are carried at cost, less accumulated depletion, depreciation and accumulated impairment losses.The cost of an item of PP&E consists of the purchase price, any costs directly attributable to bringing the asset into the location and condition necessary for its intended use, a discounted current estimate of the decommissioning costs and borrowing costs for qualifying assets.The capitalized value of a finance lease is also included in PP&E. Oil and gas capitalized costs are depleted using the unit-of-production method. Depletion is calculated using the ratio of production in the year to the remaining total proved and probable reserves before royalties, taking into account future development costs prior to inflation necessary to bring those reserves into production. These estimates are evaluated and reported on by independent reserve engineers annually.Proven and probable reserves are estimated using independent reserve engineer reports and represent the estimated quantities of bitumen and Premium Sweet Crude (PSCTM) which geological, geophysical and engineering data demonstrate with a specified degree of certainty to be recoverable in future years from known reservoirs and which are considered commercially viable.There is a 50 percent estimated statistical probability that the actual quantity of recoverable reserves will be more than the amount estimated as proven and probable. The statistical probability for proven reserves is 90 percent. Where an item of PP&E comprises major components with different useful lives, the components are accounted for as separate items of PP&E.OPTI’s PP&E include the Upgrader, SAGD central processing facilities and the Cogeneration facilities and are depreciated using the unit of production method based on the facilities’ productive capacity over 40 years.The capitalized value of finance leases are depreciated over the life of the lease.The expected useful lives of PP&E, residual values and methods of depreciation are reviewed at each reporting period and, if necessary, changes are accounted for prospectively. Changes in estimates such as quantities of proved and probable reserves that affect unit-of-production calculations are applied on a prospective basis. An item of PP&E is derecognized upon disposal or is impaired when no future economic benefits are expected to arise from the continued use of the asset.Any gain or loss on disposal of the asset, determined as the difference between the net proceeds and the carrying amount of the asset, is recognized in the statement of loss and comprehensive loss in the period incurred. The carrying amounts of capital assets are reviewed for impairment when indicators of such impairment exist.If indicators exist, the assets are tested for impairment under IAS 36. (iii) Impairment of non-financial assets under IAS 36 At each financial reporting date, the carrying amounts of capital assets are reviewed to determine whether there is any indication that those assets are impaired.If such indication exists, an estimate of the recoverable amount of the asset is calculated. OPTI CANADA INC. – 8 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Individual assets are grouped together for impairment assessment purposes into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the cash generating unit or CGU).The carrying amount of PP&E assets within a CGU are compared to its recoverable amount of the CGU.E&E assets are allocated to CGUs that are expected to benefit from synergies of the combination.E&E assets are allocated to CGUs when they are assessed for impairment if indicators of impairment exist as well as upon their re-classification into PP&E. A CGU’s recoverable amount is the higher of its fair value less costs to sell and its value in use.In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money to the Company and the risks specific to the asset.In determining fair value less cost to sell, recent market transactions are taken into account, if available.If no transactions can be identified, an appropriate valuation model is used. Where the carrying amount of a CGU exceeds its recoverable amount, the CGU is considered impaired and is written down to its recoverable amount.The impairment loss is charged to the statement comprehensive loss.A previously recognized impairment loss is reversed or partially reversed only if there has been a change in the assumptions used to determine the asset’s recoverable amount since the last impairment loss was recognized.If that is the case, the carrying amount of the asset is increased to its recoverable amount.The new carrying amount cannot exceed the carrying amount that would have been determined, net of depletion and depreciation, had no impairment loss been recognized for the asset in prior periods. (iv) Decommissioning liability OPTI recognizes a decommissioning liability in the period it arose with a corresponding increase to the carrying amount of the related asset.Measurement occurs when a legal or constructive obligation arises.Provisions are measured at the present value of the expenditures expected to be required to settle the obligation discounted using the pre-tax risk-free rate, updated at each reporting date.The increase in the provision due to the passage of time (accretion) is recognized as a borrowing cost where as increases or decreases due to changes in the estimated cost to decommission the asset are capitalized as PP&E.Actual costs incurred upon settlement of the decommissioning liability reduce the liability to the extent the provision was established.The related decommissioning asset is depreciated or depleted on the same basis as the PP&E to which it relates. (v) Corporate assets Corporate assets are recorded at cost less accumulated amortization, which is calculated using the declining balance method at rates of 30 percent to 50 percent per annum. (vi) Maintenance and turnarounds Expenditures associated with maintenance activities or major turnarounds that improve the productive capacity or extend the life of an asset are capitalized. These costs are included in PP&E when incurred and charged to depletion and depreciation over the estimated useful life.Any remaining carrying amounts of any replaced or sold components are derecognized.Maintenance and repairs, other than major turnaround costs, are expensed as incurred. OPTI CANADA INC. – 9 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (vii) Borrowing costs Borrowing costs directly attributable to the acquisition, construction or production of a qualifying capital asset or project under construction are capitalized and added to the asset or project during construction until such time as the asset or project is substantially ready for its intended use.Where funds were specifically borrowed to finance an asset or project, the amount capitalized represents the actual borrowing costs incurred.Where funds used to finance an asset or project form part of general Company borrowings, the amount capitalized is calculated by using the weighted average of rates applicable to relevant general borrowings of OPTI during the period. Costs are allocated to assets using this weighted average borrowing rate and the assets' average book values during the borrowing period.These costs are subsequently depleted or depreciated to the statement of comprehensive loss as a part of the related assets.Capitalization of borrowing costs ceases when the assets are ready for their intended use.All other borrowing costs are recognized in the statement of comprehensive loss in the period they are incurred. g) Leases Leases that transfer substantially all the benefits, risks and rewards of ownership to OPTI are recorded as finance leases.Finance leases are capitalized at the lease’s commencement at the lower of the fair value of the leased asset and the present value of the minimum lease payments with a corresponding increase to obligations under finance leases.Each lease payment is allocated between the liability and finance charges so as to achieve a constant rate on the obligation outstanding.The finance charge is included in the statement of comprehensive loss over the lease period. Leases that do not transfer the risks and rewards of ownership to OPTI are classified as operating leases under which leasing costs are expensed in the period incurred. h) Interests in joint ventures A jointly controlled asset involves joint control and offers joint ownership by the venturers of assets contributed or acquired for the purpose of the joint venture, without the formation of a corporation, partnership or other entity. OPTI accounts for its share of the jointly controlled assets, liabilities, income from the sale or use of the joint venture’s output, together with its share of the expenses incurred by the joint venture in proportion to its 35% interest in the joint venture with Nexen Inc. (“Nexen”). i) Share capital Common shares are classified as equity.Transaction costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. j) Revenue recognition (i) Oil and gas products Sales from the production of oil and gas products are recognized when the risks and rewards are transferred to the customer. At the Long Lake Project, OPTI’s share of sales is recognized when the oil and gas product ownership is transferred at the plant gate. Revenue is measured net of royalties as OPTI acts as a collection agent for the Government of Alberta. (ii) Power Sales from power generated are recognized when the risks and rewards are transferred to the customer. At the Long Lake Project, OPTI’s share of sales is recognized when the excess power leaves the plant gate. OPTI CANADA INC. – 10 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) k) Transportation OPTI is contractually obligated to pay to transport OPTI’s share of oil and gas products sold to the nearest market terminal, as well as transmission costs for OPTI’s share of excess power sold. These costs are presented in the statement of comprehensive loss as transportation expense. l) Income taxes Income tax expense represents the sum of current tax expense and deferred tax expense.Current tax expense is based on the taxable profits for the year.Income tax is recognized in the statement of comprehensive loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized in equity. Current tax expense is the expected tax payable on the taxable income for the year, using tax rates enacted or substantially enacted at the reporting date, and any adjustment to tax payable in respect of previous years. Deferred tax assets and liabilities are recognized based on differences in the financial statement carrying amount for assets and liabilities and the associated tax balance.Deferred tax liabilities are generally recognized for all taxable temporary differences.Deferred tax assets are generally recognized for all deductible temporary differences, unused tax credits carried forward and unused tax losses to the extent that it is probable that there will be taxable profits against which deductible temporary differences can be utilized. Deferred taxes are measured based on enacted or substantially enacted tax rates for the period in which the temporary differences are expected to be realized or settled, and are presented as non-current. Deferred tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets against current tax liabilities, when they relate to income taxes levied by the same taxation authority and when OPTI intends to settle its current tax assets and liabilities on a net basis. m) Stock-based compensation plans Stock options granted to directors, officers, employees and consultants are accounted for using the fair value method under which compensation expense is recorded based on the estimated fair value of the options at the grant date using the Black-Scholes option pricing model.Each tranche in an award is considered a separate award with its own vesting period and grant date fair value.Compensation cost is either expensed or capitalized depending upon whether or not the individual to which the award relates is directly related to the construction of assets, over the vesting period with a corresponding increase in contributed surplus.When stock options are exercised, the cash proceeds along with the amount previously recorded as contributed surplus are recorded as share capital.The number of awards expected to vest is reviewed annually. n) Foreign currencies (i) Functional and presentation currency The functional and presentation currency of OPTI is the Canadian dollar. (ii) Transactions and balances Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates in effect on the balance sheet date.Other assets, other liabilities and expenses denominated in foreign currencies are translated at rates in effect at the date of the transaction.OPTI includes foreign exchange gains or losses in the statement of comprehensive loss. These gains and losses are primarily related to the revaluations of its U.S. dollar (US$) denominated cash and cash equivalents, derivative instruments, and US$ denominated long-term debt. OPTI CANADA INC. – 11 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) o) Loss per share Basic earnings per share (“EPS”) is calculated by dividing the net loss for the period attributable to equity owners of OPTI by the weighted average number of common shares outstanding during the period. Diluted EPS is calculated by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding for dilutive instruments. OPTI’s potentially dilutive instruments are comprised of stock options granted.2011 and 2010 diluted EPS is not disclosed as the effect is anti-dilutive. p) Financial instruments Financial assets and liabilities are recognized when OPTI becomes a party to the contractual provisions of the instrument.Financial assets are derecognized when the rights to receive cash flows from the assets have expired or have been transferred and OPTI has transferred substantially all the risks and rewards of ownership. Financial assets and liabilities are offset and the net amount reported in the balance sheet when there is a legally enforceable right to offset the recognized amounts and there is an intention to settle on a net basis, or realize the asset and settle the liability simultaneously. At initial recognition, OPTI classifies its financial instruments in the following categories depending on the purpose for which the instrument were acquired. Financial assets (i) Fair value through profit or loss A financial asset can be classified as fair value through profit or loss only if it is designated at fair value through profit or loss or held-for-trading.OPTI’s financial assets at fair value through profit or loss are held for trading financial assets.These assets are comprised of derivatives or assets acquired or incurred principally for the purpose of selling or repurchasing in the near term.OPTI’s foreign exchange contracts are derivatives and are recorded at fair value with changes in fair value included in profit or loss. OPTI does not apply hedge accounting to its derivative instruments. (ii) Held-to-maturity These assets are non-derivative financial assets with fixed or determinable payments and fixed maturities that OPTI has the positive intention and ability to hold until maturity.These assets are measured at amortized cost using the effective interest method.If there is objective evidence that the investment is impaired, impairment losses are included in profit or loss. (iii) Loans and receivables These assets are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.These assets are measured at amortized cost using the effective interest method. Any gains or losses on the realization of receivables are included in profit or loss. Impairment of financial assets All financial assets except for those at fair value through profit or loss are subject to review for impairment at each reporting date.Financial assets are impaired when there is any objective evidence that a financial asset or a group of financial assets are impaired.Impairment losses on financial assets carried at amortized cost are reversed in subsequent periods if the amount of the loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized. OPTI CANADA INC. – 12 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial liabilities (i) Fair value through profit or loss These liabilities are comprised of derivatives or liabilities acquired or incurred principally for the purpose of selling or repurchasing in the near term.They are measured at fair value with changes in fair value included in profit or loss. (ii) Other financial liabilities They are measured at amortized cost using the effective interest method. Any gains or losses in the realization of other financial liabilities are included in profit or loss. Fair values Fair values of financial assets and liabilities are based upon quoted market prices available from active markets or are otherwise determined using a variety of valuation techniques and models using quoted market prices. OPTI uses the counterparty close out approach with regard to the entities own credit risk adjustment in fair valuing financial liabilities. Borrowing costs Borrowing costs that are directly related to the issuance of new debt are recorded net of the associated debt and recognized into income using the effective interest rate method over the life of the debt. Discounts on issuance of new debt Discounts, where proceeds received are less than the par value of the debt, are recorded as a reduction to long-term debt.These discounts are being amortized using the effective interest method and included in borrowing costs. q) Significant accounting judgements and estimates The preparation of the financial statements in accordance with IFRS requires management to make judgements, estimates and assumptions that affect reported amounts and presentation of assets, liabilities, revenues, expenses and disclosures of contingencies and commitments.Such estimates primarily relate to unsettled transactions and events at the balance sheet date which are based on information available to management at each financial statement date.Actual results could differ from those estimated. Judgements, estimates and assumptions are continuously evaluated and are based on management’s experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Going concern uncertainty The assessment of the Company’s ability to execute its strategy by funding future operating and capital requirements involves judgement. Management monitors future cash requirements to assess the Company’s ability to meet these future funding requirements. Further information regarding going concern uncertainty is outlined in note 2. Property, plant and equipment OPTI capitalizes costs in connection with the development of oil sands projects. The measurement of these costs at each financial statement date requires estimates to be made with respect to construction, materials procurement and drilling activities. The estimate of the percentage of completion of various projects at the financial statement date affects PP&E additions and the related accrued liability.An increase in the measurement amount of these items would increase PP&E and accrued liabilities accordingly. OPTI CANADA INC. – 13 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Reserves Reserves and resources are used in the unit of production calculation for depletion and depreciation as well as impairment analysis.The quantity of reserves is subject to a number of estimates and projections, including assessment of engineering data, projected future rates of production, characteristics of bitumen reservoirs, commodity prices, regulatory changes, foreign exchange rates, operating costs and sustaining capital expenditures. These estimates and projections are uncertain as OPTI does not have a long commercial production history to assist in the development of these forward-looking estimates. However, all reserve and associated financial information is evaluated and reported on by a firm of qualified independent reserve evaluators in accordance with the standards prescribed by applicable securities regulators. The calculation of future cash flows based on these reserves is dependent on a number of estimates including: production volumes, facility performance, commodity prices, royalties, operating costs, sustaining capital, foreign exchange and tax rates. The price used in our assessment of future cash flows is based on OPTI’s independent evaluator’s estimate of future prices and evaluated for reasonability by OPTI against other available information.OPTI believes these prices are reasonable estimates for a long-term outlook. Impairment OPTI assesses its PP&E and E&E assets for possible impairment if there are events or changes in circumstances that indicate the carrying values of the assets may not be recoverable. Such indicators include changes in OPTI’s business plans, changes in commodity prices, evidence of physical damage and significant downward revisions to estimated recoverable volumes or increases in estimated future development expenditures. The assessment for impairment for PP&E and E&E assets involves comparing the carrying value of the CGU with the higher of value in use calculations and fair value less costs to sell.Determination as to whether and how much an asset is impaired involves management estimates on highly uncertain matters such as future commodity prices, the effects of inflation on operating expenses, discount rates, production profiles and the outlook for regional supply-and-demand conditions for crude oil. Impairment is recognized in earnings in the period in which carrying amount exceeded the recoverable amount. Depletion and depreciation Depletion on SAGD resource assets is measured over the life of proved and probable reserves on a unit-of-production basis and commences when the facilities are substantially complete and after commercial production has begun.Reserve estimates and the associated future capital can have a significant impact on earnings, as these are key components to the calculation of depletion.A downward revision in the reserve estimate or an upward revision to future capital would result in increased depletion, reduced earnings and reduced carrying value of petroleum and natural gas property assets.Major SAGD and Upgrader facilities are depreciated with the unit-of-production method based on the estimated productive capacity of the facilities. A downward revision in the estimated productive capacity of the facilities would result in increased depreciation, reduced earnings and a reduced net book value of SAGD and Upgrader facilities. OPTI CANADA INC. – 14 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 4.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Decommissioning liabilities OPTI measures decommissioning liabilities at each financial statement date. The estimate is based on OPTI’s share of costs to reclaim the resource assets and certain facilities related to the Project as well as other resource assets associated with future expansions. The liability is related to reclamation of the Upgrader, central plant facility, SAGD facility and petroleum and natural gas assets. To determine the future value of the liability, estimates of the amount, timing and inflation of the associated abandonment costs are made.The present value of the cost is recorded as the decommissioning liability using a risk-free discount rate.Due to the long-term nature of current and future project developments, abandonment costs will be incurred many years in the future.As a result of these factors, different estimates could be used for such abandonment costs and the associated timing.Assumptions of higher future abandonment costs, regulatory changes, higher inflation, lower risk-free rates or an assumption of earlier or specified timing of abandonment would cause the decommissioning liability and corresponding asset to increase. These changes would also cause future accretion expenses to increase and future earnings to decrease. Deferred taxes Deferred income tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amount and the tax basis of assets and liabilities.An estimate is required for both the timing and corresponding tax rate for this reversal.Should these estimates change, it may impact the measurement of our asset or liability as well as deferred tax recovery or expense recognized to earnings. Where unfavourable evidence exists, additional considerations and evidence for recognition of deferred tax assets is required.OPTI has applied management judgment and evaluated applicable factors necessary in making this determination and have concluded that the positive evidence in consideration of the estimated future cash flows based on reserve reports from OPTI’s independent engineers, does not sufficiently outweigh negative factors, such as the net field operating losses in 2009 and 2010.OPTI only recognizes deferred tax assets arising from unused tax losses to the extent that OPTI has sufficient taxable temporary differences or it is probable that sufficient taxable profit will be available against which the unused tax losses can be utilized. OPTI has not recognized a deferred tax asset. Contingencies By their nature, contingencies will only be resolved when one or more of the future events occur or fail to occur.The assessment of contingencies inherently involves the exercise of significant judgement and estimates of the outcome of future events. Other areas of estimates The recognition of amounts in relation to stock-based compensation requires estimates related to valuation of stock options at the time of issuance.The fair value of foreign exchange contracts is calculated using valuation models that require estimates as to future market prices. By their nature, these estimates are subject to measurement uncertainty and the effect of changes in such estimates on the financial statements for current and future periods could be significant. r) Accounting standards issued but not yet applied (i) Financial instruments – classification and measurement IFRS 9 “Financial Instruments” was issued in November 2009 and as issued reflects the first phase on the work to replace IAS 39 “Financial Instruments: Recognition and Measurement” and applies to the classification and measurement of financial assets.This standard is effective for periods beginning on or after January 1, 2013, with earlier adoption permitted.Subsequent phases will address classification and measurement of financial liabilities, hedge accounting and derecognition.OPTI has not yet assessed the impact of the standard or whether it will adopt the standard early. OPTI CANADA INC. – 15 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Condensed Interim Financial Statements Three months ended March 31, 2011 and 2010 Unaudited 5.PROPERTY, PLANT AND EQUIPMENT AND EXPLORATION AND EVALUATION ASSETS Cost Petroleum and natural gas properties Major facilities Corporate assets Capital lease Total PP&E Exploration and evaluation assets At January 1, 2010 $ Additions - - Disposals - At December 31, 2010 94 Additions - - Cost at March 31, 2011 $ $ $
